United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 22-2047
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                     Roscoe Chambers, also known as Tommy

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                            Submitted: August 11, 2022
                              Filed: August 16, 2022
                                  [Unpublished]
                                  ____________

Before SHEPHERD, MELLOY, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Roscoe Chambers appeals after the district court1 revoked his supervised
release and sentenced him to 2 years in prison and 8 years of supervised release. His

      1
        The Honorable Stephanie M. Rose, Chief Judge, United States District Court
for the Southern District of Iowa.
counsel has moved for leave to withdraw, and has filed a brief challenging the
sentence. Chambers has filed a pro se brief arguing that he did not violate the terms
of his supervised release and challenging the sentence.

        As to the argument in counsel’s brief, after careful review of the record, we
conclude that the district court did not abuse its discretion in sentencing Chambers,
as it properly considered the 18 U.S.C. § 3553(a) factors; there was no indication that
it overlooked a relevant factor, or committed a clear error of judgment in weighing
relevant factors, see United States v. Miller, 557 F.3d 910, 915-18 (8th Cir. 2009)
(substantive reasonableness of revocation sentence is reviewed under deferential
abuse-of-discretion standard); see also United States v. White Face, 383 F.3d 733,
740 (8th Cir. 2004) (district court need not mechanically list every § 3553(a) factor
when sentencing defendant upon revocation; all that is required is consideration of
relevant matters and some reason for court’s decision); and the sentence was below
the statutory limit, see 18 U.S.C. § 3583(e)(3) (maximum revocation prison term is
5 years for Class A felony); 21 U.S.C. § 841(b)(1)(B) (maximum supervised release
term is life).

       As to Chambers’s remaining pro se arguments, we conclude that the district
court did not err in finding that he had violated the terms of his supervised release.
See 18 U.S.C. § 3583(e)(3) (court may revoke supervised release if it finds by
preponderance of evidence that defendant violated condition of supervised release);
United States v. Miller, 557 F.3d at 913-14 (this court reviews decision to revoke
supervised release for abuse of discretion, and underlying factual findings as to
whether a violation occurred for clear error); United States v. Farmer, 567 F.3d 343,
347 (8th Cir. 2009) (discussing limited right to confrontation at revocation hearing).
We also conclude that Chambers may not challenge his original classification as a
career offender in this proceeding. See Miller, 557 F.3d at 913 (defendant may not
challenge validity of his underlying sentence through collateral attack in supervised
release revocation proceeding).

                                         -2-
Accordingly, we grant counsel’s motion to withdraw, and affirm.
               ______________________________




                                -3-